IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                             FILED
                                                             February 18, 2009
                              No. 08-20003
                           Conference Calendar           Charles R. Fulbruge III
                                                                 Clerk

UNITED STATES OF AMERICA

                                        Plaintiff-Appellee

v.

PETER OSAMUDIAMEN EZEKOR, also known as Iyekhoetin V Omoragbon,
also known as Peter O Ezekor, also known as Iyekhoetin Omoragbon

                                        Defendant-Appellant

Consolidated with


                               No. 08-20005


UNITED STATES OF AMERICA

                                        Plaintiff-Appellee

v.

PETER O EZEKOR

                                        Defendant-Appellant


               Appeals from the United States District Court
                    for the Southern District of Texas
                       USDC No. 4:05-CR-321-ALL
                                  No. 08-20003
                                c/w No. 08-20005

Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Peter Osamudiamen Ezekor pleaded guilty to two separate indictments
charging him with illegal reentry following a previous deportation and
conspiracy to launder funds. Ezekor received concurrent sentences of 94 months
of imprisonment and three years of supervised release. His cases have been
consolidated for purposes of appeal. Ezekor argues that his convictions must be
reversed because the district court erred in summarily denying his motion to
dismiss the indictments based on a speedy trial violation.
      “When a defendant enters a voluntary and unconditional guilty plea, the
plea has the effect of waiving all nonjurisdictional defects in the prior
proceedings.” United States v. Stevens, 487 F.3d 232, 238 (5th Cir.), cert. denied,
128 S. Ct. 336 (2007). The waiver applies to alleged speedy trial violations.
United States v. Bell, 966 F.2d 914, 915 (5th Cir. 1992). Thus, the Government’s
contention has merit, and the judgment of the district court is AFFIRMED. See
id.
      Ezekor has filed a motion requesting leave to file a pro se supplemental
brief. He contends that his appellate counsel failed to raise important issues
that were in dispute before the district court. Because Ezekor has no right to
hybrid representation, his motion is DENIED. See United States v. Ogbonna,
184 F.3d 447, 449 & n.1 (5th Cir. 1999).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.

                                        2